THOMAS, J.
Tbe judgment in this case is affirmed on tbe authority of Mangeldorf v. State, 8 Ala. App. 302, 62 South. 373, Ex parte Mangeldorf, 185 Ala. 33, 64 South. 598, and State v. Parker, 5 Ala. App. 231, 59 South. 741, which settle, adversely to appellant, every question raised in tbe case, except tbe contention that tbe fact of tbe repeal, since defendant’s conviction, of tbe act under which defendant was convicted, destroys tbe prosecution. That contention is equally without merit.—Code, § 7806) Birmingham v. Baranco, 4 Ala. App. 279; 58 South. 944.
Affirmed.